Allowability Notice
1. This action is in response to the amendment filed 1 March 2021.
Claims 1, 3-7, 9, 11-15, 17, and 19-24 are pending and have been examined. Claims 2, 8, 10, 16, and 18 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3. Allowed Claims: Claims 1, 3-7, 9, 11-15, 17, and 19-24, are allowed.
4. Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. §101
The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step
2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A
Mental Process”, a “Mathematical Process” or “Certain Method of Organizing Human Activity” such as relating to training the candidate answer fraud model, constructing the global normal feature vector, predicting that the first result is fraudulent using the candidate answer fraud and based on the outlier detection model and global normal feature vector, and updating the global normal feature vector after receiving additional results in a manner similar to a feedback loop, is integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by utilizing 

35 U.S.C. §103
The closest prior art of record are Elenbaas (U.S. Publication No. 2009/0204471), Yadev (U.S. Publication No. 2013/0318022), and Ficcaglia (U.S. Publication No. 2009/0024546). While Elenbaas, describes an online work management system provides a marketplace for multiple job owner and workers where the job owners provide a job description that defines task and the job description may be processed to generate task descriptions that may be published for workers' application, it doesn’t explicitly state the updating of fraud modeling information. Yadev describes organizing, correlating IT management data in batch mode as well as real time and doing predictive analytics, but it does not explicitly state updating of fraud modeling information. Ficcaglia, describes providing a class membership probability prediction based on collected usage data from a user device of a user, but it does not describe specifically updating of fraud modeling information in the manner as claimed. 
Other close art of record include Zizzamia (U.S. Publication No. 2014/0058763) describing unsupervised statistical analytics approach to detecting fraud utilizes cluster analysis to identify specific clusters of claims or transactions for additional investigation, but it doesn’t explicitly state a global normal feature vector. Priess (U.S. Publication No. 2015/0026027) describing the risk engines are coupled to the platform and receive event data and risk data from data sources, but it doesn’t explicitly state a global normal feature vector. Hess (Hess, Megan & Cottrell, James. (2015). Fraud risk management: A small business perspective. Business Horizons. 59. 10.1016/j.bushor.2015.09.005.) describes detecting fraud in small companies, but doesn’t explicitly state a global normal feature vector.


5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        3/13/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683